 



Exhibit 10.1
NON-RECOURSE INDEMNITY AND SECURITY AGREEMENT
     This Non-Recourse Indemnity and Security Agreement (this “Agreement”) is
made and entered into as of September 14, 2007, by and between CAPITALSOUTH
BANK, an Alabama banking corporation (the “Bank”), and JAMES C. BOWEN, a
resident of Duval County, Florida (“Indemnitor” or “Bowen”), and is joined in by
CAPITALSOUTH BANCORP, a Delaware corporation and a registered bank holding
company (“CapitalSouth”), with respect to Section 32 and Exhibit A of this
Agreement.
R E C I T A L S :
     A. The Bank is a wholly-owned subsidiary of CapitalSouth Bancorp, a
Delaware corporation and a registered bank holding company (“CapitalSouth”).
     B. CapitalSouth and Monticello Bancshares, Inc., a Florida corporation and
a savings and loan association holding company (“Monticello”), have heretofore
entered into that certain Agreement and Plan of Merger dated February 28, 2007
(the “Merger Agreement”), which is joined in by Indemnitor.
     C. Mortgage Lion, Inc. (“Mortgage Lion”) is a wholly-owned subsidiary of
Monticello Bank, a federal savings bank (“Monticello Bank”), which in turn is a
wholly-owned subsidiary of Monticello.
     D. In connection with the consummation of the Merger Agreement, it is also
contemplated that Monticello Bank will be contemporaneously merged with and into
the Bank.
     E. Indemnitor is the principal shareholder of Monticello and is desirous of
the transactions contemplated by the Merger Agreement being consummated.
     F. Monticello Bank and/or Mortgage Lion are parties to various agreements
pursuant to which loans are sold by them to investors (“Loan Purchasers”).
     G. In connection with consummation of the Merger Agreement, Indemnitor is
to be issued a promissory note by CapitalSouth in the original principal amount
of Eight Million Dollars ($8,000,000) (the “Original Promissory Note”).
CapitalSouth and Indemnitor hereby agree that CapitalSouth shall bifurcate the
Original Promissory Note and issue to Indemnitor one promissory note in the
original principal amount of One Million Five Hundred Thousand Dollars
($1,500,000) (the “Pledged Note”) in order to fund any indemnification
obligations of Indemnitor under this Agreement. CapitalSouth shall issue to
Indemnitor a second promissory note in the amount of Six Million Five Hundred
Thousand Dollars ($6,500,000) (the “Non-Pledged Note”), which the parties hereto
agree shall not fund any indemnification obligations of Indemnitor under this
Agreement. The amortization schedule for each of the Pledged Note and the
Non-Pledged Note will be contained therein, and CapitalSouth and Indemnitor
hereby agree that the Pledged Note will not begin to amortize until the final

 



--------------------------------------------------------------------------------



 



payment to Indemnitor of all principal and interest owed to Indemnitor under the
Non-Pledged Note is made by CapitalSouth.
     H. As further consideration hereunder, CapitalSouth is willing, to the
extent provided herein, to permit Indemnitor to convert a portion of the
Non-Pledged Note to CapitalSouth common stock, and to grant to Indemnitor
certain registration rights with respect to the shares of CapitalSouth common
stock that Indemnitor receives pursuant to his conversion of the Non-Pledged
Note.
     I. CapitalSouth and the Bank seek tangible assurance that Monticello Bank
and Mortgage Lion’s estimated liability with respect to repurchase obligations,
indemnities and damages to Loan Purchasers is not inconsistent with CapitalSouth
assumptions.
     NOW, THEREFORE, in consideration of the premises, the mutual covenants
contained herein, and for Ten Dollars ($10.00) and other good and valuable
consideration paid in hand by the Bank to Indemnitor, the receipt and
sufficiency of which are hereby acknowledged by Indemnitor, the parties hereto,
intending to be legally bound, do hereby agree as follows:
     1. Indemnitor hereby assumes all liability for, and undertakes without
condition, limitation or reservation of any kind, except as expressly provided
herein, to pay, protect, defend, indemnify and save Bank and CapitalSouth
harmless from and against any and all claims, damages, losses, liabilities,
obligations, settlement payments, penalties, assessments, citations, directives,
litigation, demands, judgments, suits, proceedings, costs, disbursements and
expenses of any kind or of any nature whatsoever, including attorney’s fees and
expenses (collectively, “Claims”) which may at any time, subject to the limits
set forth in Sections 3, 4 and 5, be imposed upon, incurred by or asserted or
awarded against any of the Bank, Mortgage Lion, Monticello Bank, Monticello,
CapitalSouth, or any of their respective officers, directors or employees, and
arising, directly or indirectly, from or out of or in any way related to (i) any
breach or alleged breach or violation of any obligation, or an obligation to
repurchase a loan or indemnify the original purchaser thereof, existing under or
pursuant to any agreement, understanding, instrument, representation,
assignment, endorsement or conveyance, of any type or nature, affecting or
relating to the sale or transfer of any loan of any type or nature, including
mortgage loans, construction loans, home equity loans, home equity lines of
credit, letters of credit or installment loans by Monticello Bank or Mortgage
Lion to a Loan Purchaser, occurring on or prior to the “Effective Time of the
Merger” under the Merger Agreement (each a “Covered Loan”), whether or not
caused by or within the control of Indemnitor, Mortgage Lion, Monticello Bank,
Monticello or CapitalSouth, and (ii) any claim, suit, demand, including the
settlement thereof and any expenses, including attorney’s fees, disbursements,
costs of investigation, expert fees, court fees, mediator fees and arbitrator
fees, relating to any Covered Loan sold, transferred or hypothecated to a third
party by any of Mortgage Lion, Monticello or Monticello Bank prior to the
Effective Time of the Merger, whether sounding in contract, tort, statutory
claim or otherwise, and whether such claim, suit or demand is brought, known or
knowable prior to or after the Effective Time of the Merger.

2



--------------------------------------------------------------------------------



 



     2. For purposes of this Agreement, amounts subject to indemnification under
Section 1 (“Indemnified Costs”) which are of the following nature shall be
determined as specified below:
     a. Indemnified Costs which are out-of-pocket expenses, such as
indemnification payments by the Bank, settlements, attorney’s fees, consultant
fees and the like, shall be the actual amount paid by the Bank. Any subsequent
recoveries, reductions, reimbursements or discounts with respect thereto, such
as damages or indemnity payments from third parties, shall be deducted from
Indemnified Costs which are incurred or, to the extent such was paid by the
Indemnitor, reimbursed thereto.
     b. The Indemnified Costs with respect to a repurchased loan shall be equal
to (i) the gross sum paid to repurchase such loan, including principal, return
of any premiums originally paid by the purchaser with respect thereto, accrued
interest, and any other amounts asserted by the purchaser, and reasonably
accepted by the Bank, less (ii) the fair market value of such loan, which, in
the Bank’s full and absolute discretion, may be the amount for which such loan
could be reasonably expected to be sold to another purchaser on a non-recourse
basis subject only to representations with respect to title to such loan, or, in
the case of a defaulted Covered Loan, the fair market value of the collateral
therefor, as determined by a third-party appraisal.
     c. The Indemnified Costs shall not include internal costs of the Bank
and/or Mortgage Lion incurred in connection with responding to any claims with
respect to Covered Loans except with respect to personnel, if any, whose primary
responsibility relates to working with or managing Claims, and in any event such
internal costs shall exclude allocations of overhead, costs associated with any
compensation payable to Indemnitor, and any allocation of executive management
compensation with respect to the Bank.
     d. All amounts shall be computed in accordance with generally accepted
accounting principles, consistently applied, but shall include appropriate
reductions or credits for any federal and state income tax savings with respect
thereto.
     3. Notwithstanding anything else to the contrary contained in Section 1,
Indemnitor shall have no liability or obligation with respect to otherwise
Indemnified Costs, until the Indemnified Costs incurred or accrued reach Two
Million Five Hundred Thousand Dollars ($2,500,000) (the “Threshold Amount”),
commencing as of August 31, 2007.
     4. Notwithstanding anything else to the contrary contained in Section 1,
Indemnitor shall have no obligation under this Agreement with respect to any
Indemnified Cost which both (i) first occurs or is accruable after the fourth
anniversary of the Effective Time of the Merger and (ii) the basis of which was
not known or reasonably expected as of

3



--------------------------------------------------------------------------------



 



such fourth anniversary date; that is, Indemnitor shall continue to be
responsible with respect to any Indemnified Cost even if incurred after such
fourth anniversary date if any similar or related Indemnified Cost with respect
to a given Covered Loan had begun to be incurred or accrued prior to such fourth
anniversary date or if on or prior to such fourth anniversary date a reasonable
person would expect Indemnified Costs to be incurred with respect to one or more
specifically identified Covered Loans. The parties agree to negotiate in good
faith to determine an appropriate reserve amount for any Indemnified Cost which
is expected to be incurred or accrued after such fourth anniversary date.
Indemnitor’s liability under this Agreement shall not exceed such reserved
amount. If the parties cannot agree on such reserve amount, any differences
between their estimated future amounts may be withheld by the Bank as a reserve
but shall be released to Indemnitor at such time in the future that the parties
agree or such Indemnified Costs are otherwise finally determined. At such time,
the remaining balance, if any, of such reserve shall be released to Indemnitor,
together with interest which, in addition to any other amounts of interest
already payable upon such reserve (i.e., if it continues to be held in the form
of the Pledged Note or a portion thereof) will equal a rate on such amount due
to be released to Indemnitor of not less than ten percent (10%) per annum from
the fourth anniversary date.
     5. Notwithstanding anything else to the contrary contained in Section 1,
Indemnitor shall be responsible for payment of only fifty percent (50%) of all
Indemnified Costs (the “Indemnified Obligation Share”) above the Threshold
Amount and shall be absolutely limited to a maximum amount of One Million Five
Hundred Thousand Dollars ($1,500,000) (the “Maximum Amount”). Amounts which are
due by Indemnitor shall be deducted immediately from the principal balance which
is due and owing under the Pledged Note or otherwise, or at the election of
Indemnitor (or in the event that the Pledged Note has been converted, in whole
or in part, to another form of Collateral), paid in cash or its equivalent by
the Indemnitor to the Bank not later than thirty (30) days after the
presentation to the Indemnitor of an invoice with respect thereto. Upon request
of the Bank, Indemnitor shall promptly execute an acknowledgement with respect
to the reduction of any principal amount from the Pledged Note or other
obligation held as Collateral. Notwithstanding anything else to the contrary
contained in Section 1, if and when the principal balance of the Pledged Note
has been reduced to zero, all obligations of Indemnitor under this agreement
shall cease, and Indemnitor shall not owe any further amounts for any
Indemnified Costs.
     6. The Bank and Indemnitor contemplate mutual cooperation with respect to
minimizing the amount of any Indemnified Costs. In that regard, the Bank
contemplates permitting Indemnitor an active role, so long as he diligently and
effectively pursues such, in the administration of Claims. In that regard,
Indemnitor shall not be deemed an employee or agent of the Bank but shall
regularly consult with the Bank. Notwithstanding the foregoing, the Bank and
Mortgage Lion shall have full and absolute discretion in dealing with any
Covered Loan and incurring any Indemnified Cost, whether before or after the
Threshold Amount is reached. Indemnitor shall have no right to assume defense or
consent or not consent, reasonably or otherwise, to any action or settlement
which may be brought or effected by the Bank and/or Mortgage Lion in good faith.
Nothing in this Agreement shall limit the full and absolute discretion of the
Bank or Mortgage Lion (after the Effective Time of the Merger), and their
respective officers, directors and employees, to take or omit to take such
actions, compromise or refuse to compromise such claims, incur or decline to
incur such

4



--------------------------------------------------------------------------------



 



costs and expenses, to employ or engage, or not employ or engage, such persons
as the Bank deems appropriate, and no such action or failure to act by the Bank
or Mortgage Lion shall in any way impair, reduce or diminish the obligations of
Indemnitor under this Agreement. Any consultation, practice or course of dealing
by the Bank with respect to Indemnitor shall not constitute a waiver of any
provision with respect to this Agreement or any obligation on the part of the
Bank to continue to do so. There is no obligation under this Agreement for the
Bank to provide Indemnitor with any contemporaneous or periodic reports or
updates with respect to the Covered Loans or any Indemnified Costs or
expectations of Indemnified Costs, other than at such times that invoices are
submitted by the Bank to Indemnitor. Indemnitor may request, in writing, copies
of invoices, settlements, accounting ledgers and canceled checks with respect to
the Indemnified Costs which have been incurred or have been accrued. Except upon
written authorization of the CEO, President or CFO of the Bank, Indemnitor shall
not act in an manner which either binds the Bank or Mortgage Lion with respect
to a Covered Loan or an Indemnified Cost or which purports to be action on
behalf of the Bank under this Agreement.
     7. In furtherance of Indemnitor’s collaborative role hereunder, Indemnitor
agrees to use his commercially reasonable efforts to assist the Bank, and to
cause other persons knowledgeable in matters relating to Covered Loans to assist
the Bank, in connection with the resolution of any Claims relating thereto. The
foregoing shall not be construed to require the full business time and efforts
of Indemnitor or for Indemnitor to incur any out-of-pocket costs with respect
thereto. In the event that it is necessary for Indemnitor to provide any
testimony or respond to any subpoenas, no fees or compensation shall be payable
to Indemnitor in connection therewith. To the extent that Indemnitor is
entitled, under the terms of the Merger Agreement or the bylaws of any of
Mortgage Lion, Monticello Bank, CapitalSouth Bank or CapitalSouth to any
indemnification with respect to any matter relating to the Covered Loans, such
costs of indemnification shall be considered an Indemnified Cost hereunder.
     8. Indemnitor represents and warrants that Indemnitor has provided the Bank
with full and accurate information with respect to the Covered Loans and all
pending or threatened claims with respect thereto, and shall continue to do so
through the Effective Time of the Merger, and thereafter for so long as
Indemnitor is in a position as an officer or director of any of Mortgage Lion,
the Bank or CapitalSouth to do so, and that such information does not omit to
state any fact necessary, in light of the statements made, to not be misleading.
     9. As security for the prompt payment and performance of each of the
covenants and obligations of Indemnitor under this Agreement, including payment
of the Indemnified Obligation Share (time being of the essence with respect
thereto), and payment of any enforcement costs hereunder (collectively all of
the liabilities and obligations of Indemnitor under this Agreement being
referred to as the “Obligations”), Indemnitor hereby assigns to the Bank and
grants to the Bank a security interest in the principle balance Pledged Note,
excluding all interest due or to become due on the Pledged Note, and any
extensions, renewals, substitutions or novations of the Pledged Note
(collectively, the “Collateral”), and hereby deposits and pledges to the Bank
the Pledged Note and grants to the Bank a lien thereon and a security interest
therein. The Pledged Note will contain a restriction, using

5



--------------------------------------------------------------------------------



 



such language as reasonably agreed to by CapitalSouth, alerting any potential
transferee of this Agreement and voiding any such transfer in violation of this
Agreement.
     10. Notwithstanding anything to the contrary contained herein, but without
in any manner releasing, impairing or otherwise affecting this Agreement or the
validity hereof, or the lien hereof, in the event of any default under the terms
of this Agreement, so long as Indemnitor has not transferred the Pledged Note or
any interest therein in violation of this Agreement, then the Bank will not hold
Indemnitor personally liable for payment of the obligations under this
Agreement; provided that nothing in this section shall be deemed to prejudice
the rights of the Bank to proceed against any entity or person whatsoever,
including Indemnitor, and Indemnitor shall be personally liable, to the extent
of any loss, expense or liability incurred by the Bank for (i) damages arising
from any fraud or material misrepresentation by Indemnitor or any authorized
representative of Indemnitor with respect to matters presented by Indemnitor and
relied upon by the Bank in entering into this Agreement or the performance by
Indemnitor of his obligations hereunder; and (ii) the willful or grossly
negligent violation by Indemnitor of any law, ordinance, rule, regulation,
permit, license, or other legal requirements applicable to Indemnitor.
     11. Indemnitor agrees that the Bank is hereby authorized to file financing
statements in such jurisdiction or jurisdictions as the Bank deems necessary or
convenient in order to further perfect its security interest in the Collateral
hereunder.
     12. Indemnitor hereby expressly authorizes the Bank and CapitalSouth to
enter into such arrangements as they may deem necessary or appropriate in order
to permit, and Indemnitor hereby expressly authorizes, the Bank to set off any
amounts due and owing hereunder to the Bank against sums owing by CapitalSouth
under the Pledged Note to Indemnitor at the par amounts thereof.
     13. Indemnitor hereby covenants and agrees that, until all of the
Obligations have been paid and performed in full, (i) without the prior written
consent of the Bank, Indemnitor will not sell, convey, or otherwise dispose of
any of the Collateral, including the Pledged Note, or any interest therein or
create, incur, or permit to exist any pledge, mortgage, lien, charge,
encumbrance or security interest whatsoever in or with respect to any of the
Collateral, including the Pledged Note, or the proceeds thereof, other than that
created hereby; and (ii) Indemnitor shall, at Indemnitor’s own expense, defend
the Bank’s right, title, special property and security interest in and to the
Collateral, including the Pledged Note, against the claims of any person, firm,
corporation or other entity.
     14. Indemnitor shall at any time, and from time to time, upon the written
request of the Bank, execute and deliver such further documents, including, but
not limited to, financing statements, and do such further acts and things as the
Bank may reasonably request to effect the purposes of this Agreement.
     15. Upon the payment and performance in full of all Obligations, this
Agreement shall terminate and the Bank shall deliver to Indemnitor the Pledged
Note, as such may have been reduced pursuant hereto.

6



--------------------------------------------------------------------------------



 



     16. Beyond the exercise of reasonable care to assure the safe custody of
the Pledged Note while held hereunder, the Bank shall have no duty or liability
to preserve rights pertaining thereto and shall be relieved of all
responsibility for the Pledged Note upon it tendering surrender of it to
Indemnitor.
     17. Indemnitor hereby agrees that nothing in this Agreement shall be
construed as requiring CapitalSouth, the Bank or Mortgage Lion to continue to
operate in any mortgage loan origination line of business or to do or not do
business with any third party, such as a purchaser of Covered Loans, or to
retain or discharge any employee, independent contractor or other agent or
attorney.
     18. No course of dealing between Indemnitor and the Bank, nor any failure
to exercise, nor any delay in exercising, any right, power or privilege of the
Bank hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege hereunder or thereunder
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. No waiver by the Bank shall be effective unless it is
made in writing and by a duly authorized officer or agent of the Bank, and no
waiver by the Bank of any right or remedy shall constitute a waiver of any other
or future right or remedy.
     19. The rights and remedies provided herein are cumulative and are in
addition to and not exclusive of any rights or remedies provided by law,
including, but without limitation, the rights and remedies of the Bank as a
secured party under the Uniform Commercial Code.
     20. The provisions of this Agreement are severable, and if any clause or
provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect only such
clause or provision or part thereof in such jurisdiction and shall not in any
manner affect such clause or provision in any other jurisdiction or any other
clause or provision in this Agreement in any jurisdiction.
     21. This Agreement shall not confer any rights or remedies upon any person
other than the parties hereto and their respective successors and permitted
assigns. Nothing herein shall be construed as creating any obligation or
constituting any admission of liability with respect to any claims with respect
to a Covered Loan.
     22. This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. This Agreement may be executed and delivered by fax or
email of a manually signed copy hereof.
     23. All notices, requests, demands, claims, and other communications
hereunder shall be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given (i) upon hand delivery,
(ii) one (1) business day following the date sent when sent by overnight
delivery and (iii) three (3) business days following the date mailed when mailed
by first class, registered or certified mail and postage prepaid at the
following address:

7



--------------------------------------------------------------------------------



 



If to CapitalSouth or the Bank:
CapitalSouth Bancorp
2340 Woodcrest Place, Suite 200
Birmingham, AL 35209
With a copy to:
Bradley Arant Rose & White LLP
1819 Fifth Avenue North
Birmingham, Alabama 35203
Attention: J. Paul Compton, Jr.
If to the Indemnitor:
James C. Bowen
1500 Campbell Avenue
Jacksonville, Florida 32207
With a copy to:
Miller, Hamilton, Snider & Odom, LLC
100 Colonial Bank Boulevard
Suite B101
Montgomery, Alabama 36117
Attention: Hugh C. Nickson, III
     Any party may send any notice, request, demand, claim, or other
communication hereunder to the intended recipient at the address set forth above
using any other means (including personal delivery, expedited courier, messenger
service, telecopy, telex, ordinary mail, or electronic mail), but no such
notice, request, demand, claim, or other communication shall be deemed to have
been duly given unless and until it actually is received by the intended
recipient. Any party may change the address to which notices, requests, demands,
claims, and other communications hereunder are to be delivered by giving the
other party notice in the manner herein set forth.
     24. This Agreement shall be governed by and construed in accordance with
the internal laws of the State of Delaware without giving effect to any conflict
of law provision.
     25. No amendment of any provision of this Agreement shall be valid unless
the same shall be in writing and signed by each of the parties. No waiver by any
party of any default, misrepresentation, or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation, or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.

8



--------------------------------------------------------------------------------



 



     26. The parties have participated jointly in the negotiation and drafting
of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder at the time at which it speaks, unless the context requires
otherwise. The word “including” shall mean including without limitation. The
parties intend that each representation, warranty, and covenant contained herein
shall have independent significance. If any party has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty, or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which the
party has not breached shall not detract from or mitigate the fact that the
party is in breach of the first representation, warranty, or covenant. The Bank
shall be entitled to rely on the representations, warranties and covenants of
the Seller contained in this Agreement notwithstanding any examination or
investigation of any related matters performed by the Bank.
     27. Whenever used in this Agreement, the singular number shall include the
plural and the plural the singular. Pronouns of one gender shall include all
genders. Accounting terms used and not otherwise defined in this Agreement shall
have the meanings determined by, and all calculations with respect to accounting
and financial matters unless otherwise provided for herein, shall be computed in
accordance with generally accepted accounting principles, consistently applied.
References herein to articles, sections, paragraphs, subparagraphs or the like
shall refer to the corresponding articles, sections, paragraphs, subparagraphs
or the like of this Agreement. The words “hereof,” “herein,” and terms of
similar import shall refer to this Agreement. Unless the context clearly
requires otherwise, the use of the terms “including,” “included,” “such as,” or
terms of similar meaning, shall not be construed to imply the exclusion of any
other particular elements.
     28. The parties hereto, by executing this Agreement, WAIVE THEIR RIGHT TO
TRIAL BY JURY of disputes, claims or controversies between themselves or any of
their respective officers, directors, partners, employees, shareholders,
affiliates or agents (such non-signatories being the intended third party
beneficiaries of this Agreement with respect solely to this Section 28) and
instead agree that ANY AND ALL CONTROVERSIES AND CLAIMS ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE BREACH THEREOF, SHALL BE SETTLED BY FINAL AND
BINDING ARBITRATION IN ACCORDANCE WITH THE COMMERCIAL ARBITRATION RULES OF THE
AMERICAN ARBITRATION ASSOCIATION THEN IN EFFECT. Any such arbitration
proceedings shall be and remain confidential. The panel of arbitrators for any
such arbitration shall consist of three members of the American Arbitration
Association, one of whom shall be selected by CapitalSouth, one of whom shall be
selected by Indemnitor, and the third who will be selected by the other two.
Judgment upon the decision rendered by the arbitrators may be entered in any
court having jurisdiction thereof. The parties specifically acknowledge that
this Agreement evidences a transaction involving, affecting, affected by, and a
part of, interstate commerce and that this

9



--------------------------------------------------------------------------------



 



Agreement to arbitrate is governed by and enforceable under 9 U.S.C. §§ 1 et
seq. The place of arbitration shall be Birmingham, Alabama.
     29. This Agreement is a continuing agreement until all Obligations
hereunder have been satisfied.
     30. Indemnitor acknowledges that the statute of limitations applicable to
this Agreement shall begin to run only upon Indemnitor’s failure or refusal to
pay any of the Obligations hereunder; provided that, if subsequent to such
default if the Bank reaches any agreement with respect to such Obligations or
agrees to forebear the enforcement of its claims against Indemnitor, the statute
of limitations shall be reinstated for its full duration until Indemnitor again
defaults.
     31. This Agreement shall inure to the benefit of the Bank, its successors
and assigns, and shall be binding upon Indemnitor and his respective heirs,
executors, administrator, successors and assigns.
     32. Indemnitor and CapitalSouth hereby agree that the Non-Pledged Note
shall be structured to contain terms that allow a portion of the Non-Pledged
Note to be converted from time to time and at such time as mutually reasonably
agreed upon by Indemnitor and CapitalSouth, and consistent with applicable
securities laws, to the extent that such conversion will allow Indemnitor to own
in the aggregate, immediately following the conversion, the number of shares of
common stock up to that Indemnitor would have received upon the closing of the
transactions contemplated by the Merger Agreement assuming that the price per
share of CapitalSouth common stock was the closing price as of February 28,
2007. The conversion price per share of common stock of CapitalSouth shall be
the average of the high and low prices as of the date immediately prior to such
conversion. The shares issued upon conversion of the Non-Pledged Note shall be
unregistered and, in addition, such unregistered shares received by Indemnitor
shall be subject to customary transfer restrictions and any others which are
applicable to other shares of CapitalSouth common stock owned by Indemnitor as
of the conversion date. CapitalSouth hereby agrees to grant to Indemnitor
certain registration rights with respect to the shares of CapitalSouth common
stock that Indemnitor receives pursuant to his conversion of the Non-Pledged
Note, and that such rights are contained in Exhibit A attached hereto.
     33. This Agreement (including the documents referred to herein) constitutes
the entire agreement between the parties with respect to the Obligations and
supersedes any prior understandings, agreements, or representations by or
between the parties, written or oral, to the extent they related in any way to
the subject matter hereof.
[Signature Page Follows]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed or caused this
Agreement to be executed and delivered as of the date first above written.

            CAPITALSOUTH BANCORP
      By:   /s/ W. Dan Puckett         Its: Chairman and Chief Executive Officer
             

            CAPITALSOUTH BANK
      By:   /s/ W. Dan Puckett         Its: Chairman and Chief Executive Officer
             

                  /s/ James C. Bowen                   [L.S.]       James C.
Bowen         

11



--------------------------------------------------------------------------------



 



     
STATE OF ALABAMA
  )
 
  :
JEFFERSON COUNTY
  )

     I, the undersigned, a notary public in and for said county in said state,
hereby certify that W. Dan Puckett, whose name as Chairman and Chief Executive
Officer of CAPITALSOUTH BANCORP, a Delaware corporation and a registered bank
holding company, is signed to the foregoing instrument, and who is known to me,
acknowledged before me on this day that, being informed of the contents of said
instrument, he, as such officer and with full authority, executed the same
voluntarily for and as the act of said corporation.
     Given under my hand and official seal this 14th day of September, 2007.

                  /s/ Christi P. Maske       Notary Public           

         
[NOTARIAL SEAL]
  My commission expires:   July 2, 2011
 
       

12



--------------------------------------------------------------------------------



 



     
STATE OF ALABAMA
  )
 
  :
JEFFERSON COUNTY
  )

     I, the undersigned, a notary public in and for said county in said state,
hereby certify that W. Dan Puckett, whose name as Chairman and Chief Executive
Officer of CAPITALSOUTH BANK, an Alabama banking corporation, is signed to the
foregoing instrument, and who is known to me, acknowledged before me on this day
that, being informed of the contents of said instrument, he, as such officer and
with full authority, executed the same voluntarily for and as the act of said
corporation.
     Given under my hand and official seal this 14th day of September, 2007.

                  /s/ Christi P. Maske     Notary Public           

         
[NOTARIAL SEAL]
  My commission expires:   July 2, 2011
 
       

13



--------------------------------------------------------------------------------



 



     
STATE OF GEORGIA
  )
 
  :
BEN HILL COUNTY
  )

     I, the undersigned, a notary public in and for said county in said state,
hereby certify that James C. Bowen, whose name is signed to the foregoing
instrument, and who is known to me, acknowledged before me on this day that,
being informed of the contents of said instrument, he executed the same
voluntarily on the day the same bears date.
     Given under my hand and official seal this 14th day of September, 2007.

                  /s/ Penny Henderson     Notary Public           

         
[NOTARIAL SEAL]
  My commission expires:   March 4, 2008
 
       

14



--------------------------------------------------------------------------------



 



Exhibit A
Registration Rights
     1. Registration Rights. CapitalSouth covenants and agrees as follows:
          1.1 Definitions. For purposes of this Section 1:
               (a) The term “register”, “registered,” and “registration” refer
to a registration effected by preparing and filing a registration statement or
similar document in compliance with the Securities Act of 1933, as amended (the
“Act”), and the declaration or ordering of effectiveness of such registration
statement or document; and
               (b) The term “Registrable Securities” means (A) any shares of
CapitalSouth’s common stock, $1.00 par value per share (the “Common Stock”),
issuable or issued to Bowen upon conversion of the Non-Pledged Note, (B) shares
of any class of capital stock or other securities into which or for which any
such shares of Common Stock shall have been converted or exchanged pursuant to
any recapitalization, reorganization, merger or consolidation of CapitalSouth or
sale of all or substantially all of the assets of CapitalSouth, and (C) any
other shares of Common Stock issued in respect of such shares described in
clauses (A) and (B) of this definition (because of stock splits, stock
dividends, reclassifications, recapitalizations, or similar events), excluding
in all cases, however, (x) any Registrable Securities sold by a person in a
transaction in which such person’s rights under this Section 1 are not assigned,
or (y) any Registrable Securities sold to or through a broker or dealer or
underwriter in a public distribution or a public securities transaction.
          1.2 Piggyback Registration. If (but without any obligation to do so)
CapitalSouth proposes to register any of its securities under the Act in
connection with the public offering of such securities solely for cash within
three (3) years of the date hereof (other than (i) a registration relating
solely to the sale of securities to participants in a CapitalSouth stock plan,
or (ii) a registration on any form which does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of the Registrable Securities), CapitalSouth shall, at such
time, promptly give Bowen written notice of such registration. Upon the written
request of Bowen given to CapitalSouth within fifteen (15) days after mailing of
written notice by CapitalSouth, CapitalSouth shall, subject to the provisions of
Section 1.6 hereof, use its reasonable efforts to cause to be registered under
the Act all of the Registrable Securities that Bowen has requested to be
registered.
          1.3 Obligations of CapitalSouth. Whenever required under this
Section 1 to effect the registration of any Registrable Securities, CapitalSouth
shall, in a commercially prompt manner:
               (a) Prepare and file with the Securities and Exchange Commission
(the “SEC”) a registration statement with respect to such Registrable Securities
and use its reasonable efforts to cause such registration statement to become
effective, and, upon the request of Bowen, keep such registration statement
effective for the earlier of 120 days or until the distribution described in the
registration statement has been completed;

15



--------------------------------------------------------------------------------



 



               (b) Prepare and file with the SEC such amendments and supplements
to such registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Act with respect to the disposition of all securities covered by such
registration statement;
               (c) Furnish to Bowen, within a reasonable time, such numbers of
copies of the registration statement, each amendment and supplement thereto, the
prospectus, including a preliminary prospectus, in conformity with the
requirements of the Act, and such other documents as he may reasonably request
in order to facilitate the disposition of Registrable Securities owned by him;
               (d) Use its reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue sky laws of such jurisdictions as shall otherwise be applicable to
securities registered by CapitalSouth;
               (e) In the event of any underwritten public offering, enter into
and perform its obligations under an underwriting agreement and any other
customary agreements, in usual and customary form, with the underwriters of such
offering and take all such actions requested to expedite or facilitate the
disposition of shares. Bowen, as a participant in such underwriting, shall also
enter into and perform his obligations under any such agreements;
               (f) Notify Bowen at any time when a prospectus relating thereto
is required to be delivered under the Act of the happening of any event as a
result of which the prospectus included in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing;
               (g) Cause all such Registrable Securities to be listed, prior to
the date of the first sale of such Registrable Securities pursuant to such
registration, on each securities exchange on which similar securities issued by
CapitalSouth are then listed and, if not so listed, to be listed with the
National Association of Securities Dealers automated quotation system (NASDAQ);
and
               (h) In the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any Registrable Securities included in such registration statement for sale in
any jurisdiction, CapitalSouth will use its commercially reasonable efforts
promptly to obtain the withdrawal of such order.
          1.4 Furnish Information. It shall be a condition precedent to the
obligations of CapitalSouth to take any action pursuant to this Section 1 with
respect to the Registrable Securities of Bowen that Bowen shall furnish to
CapitalSouth such information regarding himself, the Registrable Securities held
by him, and the intended method of disposition of such securities as shall be
required to effect the registration of Bowen’s Registrable Securities.

16



--------------------------------------------------------------------------------



 



          1.5 Expenses of CapitalSouth Registration. CapitalSouth shall bear and
pay all expenses incurred in connection with any registration, filing or
qualification of Registrable Securities with respect to the registrations
pursuant to Section 1.2 hereof, including (without limitation) all registration,
filing, and qualification fees, printers’ and accounting fees relating or
apportionable thereto, but excluding underwriting discounts and commissions
relating to Registrable Securities and the fees and disbursements of counsel for
Bowen.
          1.6 Underwriting Requirements. In connection with any offering
involving an underwriting of securities being issued by CapitalSouth,
CapitalSouth shall not be required under Section 1.2 hereof to include any of
Bowen’s securities in such underwriting unless he accepts the terms of the
underwriting as agreed upon between CapitalSouth and the underwriters selected
by it (or by other persons entitled to select the underwriters), and then only
in such quantity as the underwriters determine in their sole discretion will not
jeopardize the success of the offering by CapitalSouth. If the total amount of
securities, including Registrable Securities requested by Bowen to be included
in such offering, exceeds the amount of securities sold that the underwriters
determine in their sole discretion is compatible with the success of the
offering, then CapitalSouth shall be required to include in the offering only
that number of such securities, including Registrable Securities, which the
underwriters determine in their sole discretion will not jeopardize the success
of the offering.
          1.7 Delay of Registration. Bowen shall not have any right to obtain or
seek an injunction restraining or otherwise delaying any such registration as
the result of any controversy that might arise with respect to the
interpretation or implementation of this Section 1.
          1.8 Assignment of Registration Rights. The rights to cause
CapitalSouth to register Registrable Securities pursuant to this Section 1 may
not be assigned by Bowen to a transferee or assignee without the prior written
consent of CapitalSouth, which may be withheld in CapitalSouth’s sole
discretion.
     2. Miscellaneous Provisions.
          2.1 Descriptive Headings. The descriptive headings in this Exhibit A
have been inserted for convenience only and shall not be deemed to limit or
otherwise affect the construction of any provisions hereof.
          2.2 Expenses. If any action at law or in equity is necessary to
enforce or interpret the terms of this Exhibit A, the prevailing party shall be
entitled to reasonable attorney fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled.
          2.3 Stock Splits. All references to numbers of shares in this
Exhibit A shall be appropriately adjusted to reflect any stock dividend, split,
combination or other recapitalization of shares by CapitalSouth occurring after
the date of this Exhibit A.

17